DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis numbered new claim 37 has been renumbered 36 (In the claim amendment filed 11/1/2022, new claim 37 was added.  However, no claim 36 was added or previously presented. Thus, the claim amendments skipped 36 when adding new claim 37).

Status of Claims
The status of the claims as filed in the reply dated 11/1/2022 are as follows: 
Claims 3-5, 10-20, 26, and 27 are cancelled by the applicant;
Claim 36 is newly added (claim 37 as filed, but is incorrectly labeled as noted above);
Claims 1, 2, 6-9, 21-25, and 28-36 are pending and are being examined.

Election/Restrictions
Applicant has previously elected for prosecution the invention of Invention I and Species A (Figures 1-3) in the replies filed on 8/28/2020 and 11/16/2020 without traverse.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
“each of the primary intake face and the secondary intake face positioned and open to pass circulated air that is cooled by the heat exchanger before being discharged via the primary and secondary outlet faces”. (Claim 1; It is noted that the elected Species A, as embodied in Figures 1-3, does not contain a secondary intake face that is open to pass circulated air and a secondary outlet face that discharges air.  Both of the side faces are blocked by blocking members 155, 156.  Additionally, Figures 2-3 only illustrates airflow arrows flowing through the primary surfaces);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-9, 21-25, and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 11-13 recites “each of the primary intake face and the secondary intake face positioned and open to pass circulated air that is cooled by the heat exchanger before being discharged via the primary and secondary outlet faces”.  However, the applicant previously elected species A, which has blocking members at the sides of the heat exchanger, thereby preventing airflow from passing through any secondary surfaces.  Therefore, it is unclear how the airflow would pass through an open secondary intake face and then discharge through a secondary outlet face as currently claimed.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation will be interpreted as secondary intake and outlet faces that has air pass along the surface of the faces.
Claims 6 and 7 recite blocking members at the secondary intake and secondary outlet faces.  However, claim 1 states that air passes through the secondary intake and outlet faces.  Thus, it is unclear how air can both pass through the secondary faces while also being blocked by blocking members.  These two limitations appear to be contradictory.  For examination purposes, the limitation will be interpreted as secondary intake and outlet faces that has air pass along the surface of the faces.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-9, 21-25, and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Esformes (US8359876B2, as previously cited) in view of Choi (US5662394, as previously cited).
Re Claim 1. Esformes teaches a temperature controlled case (100) (Figures 3-4; Column 6 lines 32-49), comprising: 
a housing (120, 130, 140 form the housing) that defines a temperature controlled space (240), the housing including a duct (250) that receives circulated air (Figures 3-4; Column 6 line 32 to Column 7 line 57),
the duct having a lower wall oriented at a first angle from horizontal (Figure 3 illustrates the lower duct wall is angled down to the right relative to horizontal.  See annotated Figure 3 below that illustrates the first, second, and third angles);
a heat exchanger (300) coupled to the housing and disposed within the duct at a second angle (i.e. angle “X”) from the lower wall (Figures 3-5D; Column 7 line 24-30 and Column 8 lines 12-44) and at a third angle from horizontal that is greater than the first angle (See annotated Figure 3 below that illustrates the first, second, and third angles);
the heat exchanger including a primary intake face (top surface of 300 in Figure 3-4), a secondary intake face (right surface of 300 in Figure 3-4) adjacent the primary intake face (top surface of 300 in Figure 3-4), a primary outlet face (bottom face of 300 in Figure 3-4) positioned on an opposite side of the heat exchanger relative to the primary intake face, and a secondary outlet face (left surface of 300 in Figure 3-4) positioned adjacent the primary outlet face (Figures 3, 4, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59), 
where each of the primary intake face, the secondary intake face, the primary outlet face, and the secondary outlet face are at a non-perpendicular angle (as indicated by “x” angle relative to horizontal axis 500 in Figure 4; Due to the angled heat exchanger in the angled duct in Figure 3, the airflow would be at a non-perpendicular angle to the faces) relative to an air flow direction in the duct immediately upstream of the heat exchanger (Figures 3, 4, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59); and

    PNG
    media_image1.png
    561
    932
    media_image1.png
    Greyscale

each of the primary intake face and the secondary intake face positioned and open to pass circulated air that is cooled by the heat exchanger before being discharged via the primary and secondary outlet faces (As best understood in view of the indefiniteness: Figures 3, 4, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59; Circulated air will contact all four faces);
the air mover mounted in a panel positioned angularly within the duct to induce an airflow through the primary intake face and the heat exchanger, to the primary outlet face, and to the temperature controlled space, (Figure 3 illustrates the fan is located within an angled panel; Figure 4; Column 7 line 6-67).
Esformes illustrates the air mover in the panel is located upstream of the heat exchanger (Figure 3) and that the location of the air mover can vary (Column 7 lines 9-10, 17-18) but fails to specifically teach that the illustrated paneled air mover of Figure 3 is disposed downstream of the heat exchanger in the air flow direction and the panel is configured to restrict the airflow from the primary outlet face through the air mover.
However, Choi teaches an air mover (24) that is disposed downstream of a heat exchanger (23) within an air duct (13) and mounted within an angled panel (Figure 3 illustrates the angled panel attached to 24) and the panel is configured to restrict the airflow from the primary outlet face through the air mover (Figure 3 illustrates the angled air mover and panel contacting the heat exchanger. Thus the panel would restrict airflow from the primary outlet face of the heat exchanger; Column 2 lines 1-24).
Therefore, in view of Choi's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the air mover downstream of the heat exchanger of Esformes in order to protect the air mover from foreign debris by using the heat exchanger as a blocker.  Further, since Esformes teaches that the location of the air mover can vary, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the air mover downstream of the heat exchanger of Esformes, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).

Re Claim 2. Esformes teaches the temperature controlled case is a vertically oriented (as indicated by vertical axis 110) case, and wherein the duct is positioned vertically below the temperature controlled space (Figures 3, 4; Column 6 line 32 to Column 7 line 67; Product region 240 is above the evaporator 300 compartment 250 located between the lower interior base panel 190 and the casing base 140) and the second angle at approximately 5 degrees (Column 8 lines 21-32 teaches the second angle can be between 0° to 15°, wherein 5 degrees is within this cited range). 
Esformes teaches the lower wall is at a first angle from horizontal as illustrated in Figure 3, but fails to specifically teach the first angle is approximately 3 degrees.
However, the first angle affects the rate of condensate removal from the casing.  Therefore, the first angle of the lower wall is recognized as a result-effective variable.  In this case, the recognized result is that an increase in the angle increases the flow rate of condensate away from the evaporator.  Therefore, since the general conditions of the claim, i.e. that the lower wall is at a first angle, were disclosed in the prior art by Esformes, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to select a first angle of approximately 3 degrees in order to optimize condensate removal in a confined space.  See MPEP 2144.05 (II).
Re Claim 6. Esformes teaches a first blocking mechanism (right surface of 300 is a solid structure, due to the ends of the tubes and fins, that prevents passage of air) coupled to the heat exchanger and configured to block or substantially block the secondary intake face such that air is only received by the heat exchanger via the primary intake face (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59). 
Re Claim 7. Esformes teaches a second blocking mechanism (right surface of 300 is a solid structure, due to the ends of the tubes and fins, that prevents passage of air) coupled to the heat exchanger and configured to block or substantially block the secondary outlet face such that air circulated through the heat exchanger is only discharged via the primary outlet face (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59). 
Re Claim 8. Esformes teaches the primary intake face is angled (as indicated by “x” in Figure 4) away from a plane perpendicular to the air flow direction in the duct immediately upstream of the heat exchanger (Figures 3, 4, 5C, 5D illustrate the heat exchanger intake face is angled; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59). 
Re Claim 9. Esformes teaches the heat exchanger is a part of one of a direct expansion cooling system or a secondary coolant cooling system for the temperature controlled case (Figures 3, 4; Column 6 lines 32-49 and Column 7 lines 24-30 teach a refrigeration circuit comprising an evaporator, which is part of a direct expansion cooling system). 
Re Claim 21. Esformes teaches the temperature controlled case is vertically oriented (Figure 3; Column 6 line 32 to Column 7 line 67).  
Re Claim 22. Esformes teaches the duct comprises a vertical duct (vertical 250 in Figure 3 between rear wall 120 and interior back panel 170) positioned behind the temperature controlled space (Figure 3; Column 6 line 32 to Column 7 line 67).  
Re Claim 23. Esformes teaches the heat exchanger comprises a cooling coil (410), and a plurality of heat exchange fins (430) coupled to the cooling coil, and the cooling coil and the plurality of heat exchange fins form a rectangular body having a primary intake face for receiving air that exchanges heat with the cooling coil, and the primary intake face is disposed at a non-perpendicular angle relative to a plane that is perpendicular to a direction of air flow immediately upstream of the heat exchanger (Figures 3, 4, 5A-D illustrate the heat exchanger intake face is angled and that the heat exchanger is comprised of coils and fins; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).  
Re Claim 24. Esformes teaches the heat exchanger further comprises a left face and a right face, the left face and the right face each coupled to the primary intake face, the secondary intake face, the primary outlet face, and the secondary outlet face (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59; The heat exchanger comprises a left and right face in order to be a three dimensional object).  
Re Claim 25. Esformes teaches the left face and the right face are engaged with the housing to prevent the circulated air from passing around the left side and the right side of the heat exchanger (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59; Figure 3 illustrates the heat exchanger within a mounting bracket to control the airflow, thus the left and right faces engage with the mounting bracket to prevent bypassing of air).  
Re Claim 28. Esformes teaches a length of the primary intake face is longer than a vertical height of the duct (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).  
Re Claim 29. Esformes teaches the heat exchanger is oriented to intake air flow from vertically above and have the air flow exit towards a bottom wall of the temperature controlled case and parallel toward the duct (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).  
Re Claim 30. Esformes teaches a cross-sectional shape of the heat exchanger is at least one of a square, a rectangle, or a rhomboid (Figures 3, 4, 5B, 5C, 5D; Column 7 line 24-30 and Column 8 lines 12 to Column 9 line 59).
Re Claim 31. Esformes as modified by Choi teach the panel comprises an aperture into which the air mover is mounted (Esformes Figures 3, 4, 5B, 5C, 5D; Column 7 line 6-67; Choi Figure 3).  
Re Claim 32. Esformes as modified by Choi teach the aperture is centered in the panel (Esformes Figures 3, 4, 5B, 5C, 5D; Column 7 line 6-67; Choi Figure 3; To the extent that the air mover in Figure 1 of applicants drawings is considered centered, so too are the air movers of Figure 3 of Esformes and Figure 3 of Choi considered to be centered in their respective panels).
Re Claim 33. Esformes as modified by Choi teach the panel is positioned angularly within the duct from an edge of the heat exchanger to an interior surface of the duct (Esformes Figures 3, 4, 5B, 5C, 5D; Column 7 line 6-67; Choi Figure 3).  
Re Claim 34. Esformes as modified by Choi teach the panel is positioned angularly within the duct from an edge of the heat exchanger to an interior surface of the duct (Esformes Figures 3, 4, 5B, 5C, 5D; Column 7 line 6-67; Choi Figure 3).  
Re Claim 35. Esformes as modified by Choi teach the panel comprises an aperture into which the air mover is mounted (Esformes Figures 3, 4, 5B, 5C, 5D; Column 7 line 6-67; Choi Figure 3).
Re Claim 36. Esformes as modified by Choi teach the primary air intake face is oriented at an approximate five degree angle relative to an inner surface of the bottom wall (Esformes Figures 3, 4, 5B, 5C, 5D; Esformes Column 4 lines 55-59 and Column 8 lines 24-32 teach the heat exchanger can be oriented between 0-30 degrees from horizontal, and in particular from 0-15 degrees from horizontal, which is inclusive of the approx. 5 degrees as claimed. Column 7 line 6-67; Choi Figure 3).

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6-7 of the reply that Esformes fails to teach “each of the primary intake face and the secondary intake face positioned and open to pass circulated air that is cooled by the heat exchanger before being discharged via the primary and secondary outlet faces”.  It is first noted that the applicant has previously elected Species A, as embodied in Figures 1-3, which does not contain a secondary intake face that is open to pass circulated air and a secondary outlet face that discharges air.  Both of the side faces are blocked by blocking members 155, 156.  Additionally, Figures 2-3 only illustrates airflow arrows flowing through the primary surfaces.  Since the applicant elected species A, the claim is then further indefinite under 112b since the elected species comprises blocking members.  It is unclear how air can both pass through the secondary faces while also being blocked by blocking members. As outlined above, the limitation has been interpreted as secondary intake and outlet faces that has air pass along the surface of the faces, since that interpretation is consistent with the elected species.  In view of this, it can be seen that the airflow of Esformes passes over all four surfaces, thereby satisfying the claimed limitations.  Therefore, the applicants’ arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763